                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         DOUGLAS O'CONNOR, et al.,                      Case No. 13-cv-03826-EMC
                                   8                      Plaintiffs,
                                                                                            ORDER DENYING WITHOUT
                                   9               v.                                       PREJUDICE PLAINTIFF’S AMENDED
                                                                                            ADMINISTRATIVE MOTION TO
                                  10         UBER TECHNOLOGIES, INC., et al.,               CONSIDER WHETHER CASES
                                                                                            SHOULD BE RELATED
                                  11                      Defendants.
                                                                                            Docket No. 950
                                  12
Northern District of California
 United States District Court




                                  13             The Court previously denied without Plaintiff’s administrative motion to consider whether
                                  14   Mendel v. Chao, No. 19-cv-3244 (N.D. Cal. filed June 7, 2019), currently assigned to Judge
                                  15   White, should be related to O’Connor v. Uber Technologies, Inc., No. 13-cv-3826 (N.D. Cal. filed
                                  16   Aug. 16, 2013), before this Court. Docket No. 949. The Court explained that Plaintiff had not yet
                                  17   served the Defendants in Mendel with summons and copies of the complaint in accordance with
                                  18   Federal Rule of Civil Procedure 4(c). Nor had Plaintiff served Defendants with copies of the
                                  19   motion to relate in accordance with Local Rule 3-12(b) to allow them an opportunity to respond.
                                  20             Plaintiff has now filed an amended motion to relate Mendel to O’Connor. Docket No. 950.
                                  21   However, it still appears that Plaintiff has not served all Mendel Defendants with the instant
                                  22   motion. See N.D. Cal. Civ. L.R. 3-12(b) (“[A] copy of the motion [to relate], together with proof
                                  23   of service pursuant to Civil L.R. 5-5, must be served on all known parties to each apparently
                                  24   ///
                                  25   ///
                                  26   ///
                                  27   ///
                                  28   ///
                                   1   related action.”). Accordingly, Plaintiff’s amended motion to relate is DENIED without

                                   2   prejudice. Plaintiff may refile the motion and serve the Mendel Defendants in compliance with

                                   3   Local Rule 3-12(b).

                                   4          This order disposes of Docket No. 950.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: July 29, 2019

                                   9

                                  10                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
